Case: 10-10668 Document: 00511341957 Page: 1 Date Filed: 01/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 6, 2011

                                       No. 10-10668                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee
v.

TIMOTHY JAY KING,

                                                   Defendant - Appellant




                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 2:05-CR-59


Before KING, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       The issue raised in this case is whether Defendant-Appellant Timothy
King was sentenced to a term of revocation imprisonment in excess of the
amount authorized by 18 U.S.C. § 3583(e)(3). The district court sentenced King
to 24 months’ imprisonment upon revoking his second term of supervised
release.    King argues that his sentence exceeded the amount of revocation
imprisonment authorized by § 3583(e)(3) because that subsection caps the
aggregate amount of revocation imprisonment for his offense at the amount of

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10668 Document: 00511341957 Page: 2 Date Filed: 01/06/2011




                                 No. 10-10668

supervised release authorized by § 3583(b) for the same offense, which is three
years for his Class D felony. He argues that, because he had already served 24
months’ imprisonment on a prior revocation of his supervised release, the
district court could not sentence him to more than 12 months’ imprisonment
when it revoked his supervised release in this instance.
      We addressed this precise issue in United States v. Hampton, No. 10-10035
(5th Cir. Jan. 6, 2011), which we have decided today. In Hampton, we held that
the amount of supervised release authorized for an offense by § 3583(b) does not
cap the aggregate amount of revocation imprisonment authorized by § 3583(e)(3)
for the same offense. Id., slip op. at 6. When King violated the terms of his
second supervised release, § 3583(e)(3) authorized the district court to sentence
him to a maximum of two years’ imprisonment as a revocation sentence, without
reference to the amount of revocation imprisonment he had previously served.
See id. Accordingly, the district court’s judgment revoking King’s supervised
release and sentencing him to 24 months’ imprisonment is AFFIRMED.




                                       2